Citation Nr: 9905586	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  98-11 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease of the left leg. 

2.  Entitlement to an increased rating for neuralgia of the 
cutaneous nerve of the right thigh, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B.E. Jordan, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1941 to 
September 1945.  He was a prisoner of war (POW) of the German 
government from May 1943 to May 1945.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

In October 1998, the veteran had a videoconference Hearing at 
the RO before the below signing Board member.  

The Board notes that the increased rating claim will be 
addressed in the remand portion of this decision.  


FINDING OF FACT

The claim for service connection for peripheral vascular 
disease of the left leg is not plausible.  


CONCLUSION OF LAW

The claim for service connection for peripheral vascular 
disease of the left leg is not well grounded.  38 U.S.C.A 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered with respect to the 
veteran's claim for service connection for peripheral 
vascular disease of the left leg is whether the appellant has 
presented evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a).  
A well-grounded claim is a claim that is plausible, that is, 
one that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If a claim is not well grounded, the appeal must 
fail with respect to it, and there is no duty to assist the 
appellant further in the development of facts pertinent to 
the claim.  Id., 38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992). 

The initial burden is on the claimant to produce evidence of 
a well-grounded claim.   38 U.S.C.A. § 5107(a); see Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required. Grottveit at 92-93.  

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or an injury in service (lay or 
medical evidence), and medical evidence of a nexus between 
the inservice injury or disease and a current disability.  
Epps. v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3rd 604 
(Fed. Cir. 1996) (per curiam), Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).   

In this matter, the veteran asserts that he is entitled to 
service connection for peripheral vascular disease of the 
left leg.  The veteran maintains asserts that he developed 
his left leg disability many years after service; however, he 
avers that the conditions of his internment as a POW is the 
cause of his disability.  

The veteran does not contend and the evidence does not 
reflect any complaints, findings, or diagnoses pertaining to 
a peripheral vascular disease of the left lower extremity 
during service.  Accordingly, service medical records are 
negative for such findings.  The Board notes that the record 
includes numerous post-service VA and private medial records 
beginning in 1951.  These documents provide that the veteran 
began demonstrating complications involving the left leg in 
May 1992.  At that time, he complained of calf claudication 
after walking.  Subsequent Doppler studies revealed bilateral 
peripheral vascular disease with claudication.  Lower 
arterial studies dated in June 1997 revealed, in pertinent 
part, severe peripheral vascular disease of the left leg.  At 
a VA examination dated in October 1997, the veteran 
complained of bilateral leg pain which he stated was 
unrelated to any orthopedic injury.  The veteran indicated 
that the problems began about five years prior to the 
examination.  At the conclusion of a neurological 
examination, the examiner determined that the veteran's left 
leg malady was vascular and that the symptoms were 
intermittent claudication aggravated by smoking cigarettes.  
The examiner added that the disability was not related to the 
veteran's service-connected right thigh disability.  

The Board recognizes that the veteran's position that he 
developed peripheral vascular disease of the left leg because 
of the conditions during his internment.  However, the Board 
notes that peripheral vascular disease is not a recognized 
presumptive disability for former POWs.  38 U.S.C.A. § 1112 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

In addition, the Board notes that the only evidence linking 
the veteran's left leg disability to service is the veteran's 
testimony and contentions.  While the veteran may attest to 
the symptoms that he experiences, he is not competent, as a 
lay person, to draw an etiological relationship between his 
current left leg disability and service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  This calls for a 
medical opinion.  The medical evidence as discussed supra 
does not contain an opinion relating the veteran's peripheral 
vascular disease of the left leg to service.  Therefore, the 
Board finds that the veteran's claim for service connection 
for peripheral vascular disease of the left leg is not well 
grounded.  

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well grounded analysis."  See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).  The Board further notes that the 
difference between evidence required to render a claim well 
grounded and that required to reopen a previously disallowed 
claim appears to be slight.  See Edenfield v. Brown, 8 Vet. 
App. 384, 390 (1995) (en banc).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for the claim of service connection as noted above.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).

The Board notes that at the Video-Conference hearing the 
veteran's representative indicated that the veteran had not 
received a protocol examination since the veteran's 
separation from service and requested a complete examination 
with regard to disabilities relating to the veteran's former 
POW status.  Having determined that the veteran's claim for 
service connection for peripheral vascular disease of the 
left lower extremity is not well grounded, the Board notes 
that VA has no duty to assist the veteran in development 
including the scheduling of an examination, of his claim.  
38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 Vet. App. 91 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
Moreover, the Board notes that a complete VA examination was 
conducted in February 1951 a few years after the veteran 
separated from service.  At that time, the veteran's POW 
status was noted.  The February 1951 yielded a diagnosis of 
neuralgia of intermedius cutaneous nerve of the right thigh-a 
disability for which the veteran was subsequently service 
connected  


ORDER

The claim for service connection for peripheral vascular 
disease of the left lower extremity is denied. 


REMAND

The veteran contends that his service-connected residuals of 
the cutaneous nerve of the right thigh are more disabling 
than currently evaluated.  

In evaluating the severity of the veteran's right thigh 
disability, the Board must consider all pertinent diagnostic 
codes under the VA Schedule for Rating Disabilities in 
38 C.F.R. Part 4 and application of 38 C.F.R. § 4.40, 
regarding functional loss due to pain, and 38 C.F.R. § 4.45, 
regarding weakness, fatigability, incoordination or pain.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran's right thigh disability is currently evaluated 
10 percent under 38 C.F.R. § 4.124, Diagnostic Code 8529.  
This is the highest schedular rating permitted under this 
diagnostic code.  

The Board notes that the veteran's left thigh disability may 
also be evaluated based on limitation of motion of the thigh.  
Limitation of flexion of the thigh to 45 degrees warrants a 
10 percent rating and limitation of extension to 5 degrees 
warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5252, 5252.  

Based on the foregoing, the Board is of the view that a VA 
examination as indicated below would be helpful in an 
equitable disposition of this matter.  Accordingly, the case 
is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who may possess additional 
records pertinent to his claim for an 
increased rating for neuralgia of the 
cutaneous nerve of the right thigh.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran which are not 
currently of record.  

2.  Thereafter, the veteran should be 
provided a VA examination by a board 
certified neurologist, if available, to 
determine the current severity of his 
service-connected right thigh disability.  
The claims folders must be made available 
to the examiner for review prior to the 
examination.  Any necessary tests or 
studies should be conducted.  The 
examiner is requested to provide clinical 
findings only with regard to pathology 
associated with neuralgia of the 
cutaneous nerve of the right to include 
any objective evidence of pain and 
functional loss due to pain.  Tests of 
joint movement against varying resistance 
should be performed.  The examiner should 
provide range of motion measurements with 
regard to the right thigh.  The extent of 
any incoordination, weakened movement and 
excess fatigability on use should also be 
described by the examiner.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability during flare-ups 
(if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion during flare-ups.  If this is not 
feasible, the examiner should so state.  
The rationale for all opinions expressed 
should be explained.  

3.  Inasmuch as this remand creates a 
right in the veteran to compliance with 
the instructions contained herein, the RO 
should ensure that the examinations 
reports contain all requested 
information.  Stegal v. West, 11 Vet. 
App. 268 (1998).  Then, the RO should 
undertake any other indicated development 
and readjudicate the claim for an 
increased rating for neuralgia of the 
cutaneous nerve of the right thigh.  

4.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a Supplemental Statement of the 
Case and the veteran and his 
representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




- 9 -


